Bloodworth, J.
Where a general demurrer to a plea is overruled and no exception to this ruling is taken, the ruling becomes the law of the case and “stands as a solemn adjudication that the plea was good.” Bennett v. Simmons, 30 Ga. App. 531 (118 S. E. 494), and citations. Where, on the trial of such a case, the defendant introduces evidence which substantially supports her plea, even though the plaintiff introduces conflicting evidence, it is error for the judge to direct a verdict for the plaintiff. Pierpont Mfg. Co. v. Mayor &c. of Savannah, 153 Ga. 455, and cases cited on pages 457 and 458 (112 S. E. 462) ; Vickery v. Swicord, 151 Ga. 145 (106 S. E. 92).

Judgment reversed.


Broyles, O. J., and Luke, J., concur.